United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2131
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Ricardo Barraza

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                   ____________

                             Submitted: April 14, 2022
                               Filed: June 24, 2022
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

PER CURIAM.

       Ricardo Barraza pleaded guilty in 2005 to conspiracy to distribute a controlled
substance, in violation of 21 U.S.C. § 846. Before sentencing, he absconded from
pretrial supervision and fled to Mexico. Barraza returned to the United States in
2019, seeking treatment for grave medical conditions, including renal failure and
kidney disease. He surrendered to federal officials at the border and was hospitalized
before appearing for sentencing in 2021. The district court1 sentenced him to 151
months’ imprisonment, the bottom of the sentencing range under the U.S. Sentencing
Guidelines. Barraza challenges his sentence on several grounds.

        Barraza argues that the district court erred by imposing an offense-level
adjustment for obstruction of justice under Guidelines § 3C1.1. The enhancement
covers conduct including the willful failure “to appear, as ordered, for a judicial
proceeding.” U.S.S.G. § 3C1.1 cmt. n.4 (listing examples of covered conduct).
Barraza concedes that he did not appear for sentencing, but claims that he fled to
Mexico to protect himself and his family against threats they had received over his
cooperation with the government. He thus contends that his failure to appear was not
willful because it was “motivated by fear of physical harm.” Appellant’s Br. 9.
Whatever the motivation for his flight, however, Barraza decided to continue to evade
sentencing for his conspiracy offense for more than a decade, surrendering himself
only when he needed urgent medical care. The district court thus did not clearly err
in finding that Barraza acted willfully when he failed to appear for sentencing. See
United States v. Chavez, 833 F.3d 887, 889 (8th Cir. 2016) (defendant obstructed
justice when he “jumped bond and then lived abroad and in another state for nearly
nine years”); United States v. Tinajero, 469 F.3d 722, 725–26 (8th Cir. 2006)
(defendant obstructed justice when he fled to Mexico while on pretrial release, failed
to appear for a judicial proceeding, and remained a fugitive for more than a year).

      We also reject Barraza’s argument that the district court erred in denying the
offense-level adjustment for acceptance of responsibility under Guidelines § 3E1.1.
See U.S.S.G. § 3E1.1 cmt. n. 4. (obstructive conduct “ordinarily indicates that the
defendant has not accepted responsibility for his criminal conduct”). Considering the
length of time Barraza avoided the consequences of his criminal conduct, the district


      1
      The Honorable Brian C. Buescher, United States District Judge for the District
of Nebraska.

                                         -2-
court did not clearly err in finding that Barraza’s was not the “extraordinary case” in
which both the obstruction-of-justice enhancement and the acceptance-of-
responsibility reduction apply. See id. (both adjustments may apply in “extraordinary
cases”); United States v. Kugmeh, 932 F.3d 1195, 1197–98 (8th Cir. 2019) (not an
“extraordinary case” when defendant had absconded from pretrial release and
provided a false name when apprehended months later); United States v. Muro, 357
F.3d 743, 745 (8th Cir. 2004) (per curiam) (not an “extraordinary case” when
defendant absconded from pretrial release, fled from Nebraska to California, and was
apprehended months later).

       Barraza argues that the district court erred in denying a downward departure
based on his physical condition under Guidelines § 5H1.4, which states that “[a]n
extraordinary physical impairment may be a reason to depart downward.” The district
court considered Barraza’s complicated medical issues and his ongoing medical
treatment, recognizing that the Bureau of Prisons had provided life-saving care to
Barraza after he surrendered. The district court also recommended that Barraza be
placed in a federal medical center. The record thus demonstrates that the district
court purposefully decided to deny the request for downward departure, not that the
court “erroneously thought it was without authority to grant a departure.” See United
States v. Dailey, 958 F.3d 742, 746 (8th Cir. 2020).

      Finally, we conclude that the district court acted within its discretion when it
imposed a sentence at the bottom of the Guidelines sentencing range. Along with
Barraza’s medical needs, the district court considered his decision to surrender
himself to authorities, his substantial assistance to the government, and the
recommendation by the government and probation office that the court vary
downward. Against those circumstances, the district court weighed Barraza’s failure
to appear for sentencing and, more importantly, his subsequent fourteen-year absence
from the United States. Barraza’s sentence is not substantively unreasonable. See
United States v. King, 898 F.3d 797, 810 (8th Cir. 2018) (“The district court’s


                                         -3-
decision not to weigh mitigating factors as heavily as [the defendant] would have
preferred does not justify reversal.” (internal quotation marks and citation omitted)).

      The judgment is affirmed.
                     ______________________________




                                          -4-